Citation Nr: 1714639	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  04-35 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected degenerative joint disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy. 

3.  Entitlement to an initial rating in excess of 40 percent for lumbar spine degenerative joint disease.  

4.  Entitlement to an effective date earlier than October 1, 2014 for the grant of service connection for right lower extremity radiculopathy.

5.  Entitlement to an effective date earlier than October 1, 2014 for the grant of service connection for left lower extremity radiculopathy.




REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1973.

The matter regarding entitlement to service connection comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for lumbosacral strain, a right knee condition and a left knee condition.  During the pendency of the appeal, the RO granted service connection for degenerative joint disease of the lumbar spine.  The appeal was transferred to the RO in Detroit, Michigan.  

In October 2007, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  In April 2008, the Veteran testified during a Board videoconference hearing before another VLJ.  Transcripts of both hearings are associated with the claims file.  In February 2014, the Veteran was notified that the VLJ who held his April 2008 Board hearing was no longer employed by the Board.  The Veteran declined an offer for another hearing.  

The service connection claim was brought before the Board in June 2008, at which time the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for further development.  After the development was completed, the matter was again brought before the Board in April 2010, which denied the claim for service connection for a bilateral knee disability and a low back disability.  In November 2010, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) by the parties, vacating the decision and remanding the matter to the Board for further action.  In February 2011, the Board again denied service connection for a bilateral knee disability and a low back disability.  The Court granted a JMR in August 2011 to vacate the decision and to remand the matter for further action.  The Board remanded the matter again to the AOJ in February 2012 and July 2014 to obtain an addendum opinions.  

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand. See Stegall v. West, 11 Vet. App. 268 (1998);  Dyment v. West, 13 Vet. App. 141 (1999).  As for the Veteran's claimed bilateral knee disability, because the benefit is being granted, a Stegall discussion regarding VA compliance with the prior Board remand decisions in connection with the Veteran's bilateral knee disability claim is unnecessary, as any lack of substantial compliance is non-prejudicial. 

The matters regarding an increased rating for left lower extremity radiculopathy and earlier effective dates come before the Board on appeal from a May 2015 rating decision by the VA RO in Detroit, Michigan, which granted the claims for service connection for right and left lower extremity radiculopathy, rated as 20 percent and 10 percent disabling, respectively, effective from October 1, 2014.  Although the Veteran initially appealed the rating for radiculopathy of the right lower extremity, according to his October 2016 VA Form 9 (Substantive Appeal), he indicated that he was only disagreeing with the effective date assigned the right lower extremity radiculopathy, not the rating assigned.  Therefore, that claim is not currently before the Board.  

As noted above, in an October 2013 rating decision, the AOJ granted service connection for lumbar spine degenerative joint disease, rated as 20 percent disabling effective November 13, 2001.  The Veteran expressed disagreement with the rating and the AOJ granted an increased 40 percent rating in a January 2016 rating decision.  As will be discussed, under these circumstances, a statement of the case (SOC) should be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating in excess of 40 percent for lumbar spine degenerative joint disease and to effective dates earlier than October 1, 2014 for the grant of service connection for right and left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his bilateral knee disability was incurred as a result of the Veteran's in-service injury. 

2.  The Veteran's radiculopathy of the left lower extremity manifests as moderate incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).  

2.  The criteria for an initial 20 percent disability rating, but no higher, for radiculopathy of the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Because the Veteran's claim for service connection on appeal is granted, as discussed below, any error as to the duty to notify and assist in that regard is harmless error.

Regarding the Veteran's increased rating claim being decide herein, VA's duty to notify was satisfied through a notice letter dated in October 2014, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  Moreover, because the Veteran is appealing the initial rating for his left lower extremity radiculopathy, his underlying service connection claim for that disability has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file.  It does not appear that there are any outstanding private records relating to the disability on appeal.  

The Veteran was provided with a VA examination in April 2015 which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and records the relevant findings for rating the Veteran's condition.  The Veteran has not asserted, and the evidence does not reflect, that his radiculopathy has worsened since that time; therefore an additional examination is not required.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the mere passage of time is not a basis for requiring of new examination).

In light of the above, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service Connection

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In this case, arthritis is a chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Analysis

The Veteran contends that he injured his knees in service while on sea duty. He reports that a corpsman wrapped his knees with Ace bandages and that he was issued crutches to help him get around.  He states that he has had a bilateral knee pain since that time and, therefore, he maintains that service connection for bilateral knee disability is warranted.  In the alternative, the Veteran also contends that his knee disability is related to his service-connected low back disability.  

The Veteran's service treatment records and the reports of his service entrance and separation examinations are negative for any complaints or clinical findings of disability in either knee.  

A left knee disability, diagnosed as a torn lateral meniscus, was first reported during treatment at Metroplex Hospital in October 2001.  It was noted that he had first injured his knee in the 1970's in service and that he was successfully treated conservatively with bracing.  It was also noted that he had not had much trouble until September 2001, when he experienced left knee pain during the course of his work.  The diagnosis was a tear of the left lateral meniscus, and shortly, thereafter, he underwent arthroscopic surgery.  Following further workup in November 2001, it was noted that the injury was not job related.

In May 2004, the Veteran was treated by Stephen Smith, M.D. for bilateral knee pain.  It was noted that the Veteran continued to have small effusions but no significant pathology on X-ray.  Dr. Smith stated that it was possible that the Veteran's knee pain was related to a previous injury incurred in service.  

Dr. Smith's opinion states no more than a possibility rather than a probability.  As such, it is speculative, general or inconclusive in nature, and cannot support the Veteran's claim.  Moreover, the probative weight of the opinion is reduced because Dr. Smith fails to explain the basis for his opinion.  In this regard, Dr. Smith does not present a rationale for his opinion and does not identify the nature of the Veteran's chronic right knee disability.  Dr. Smith's conclusion appears to be based solely on the history reported by the Veteran.  Therefore, the Board finds Dr. Smith's opinion unpersuasive and of no probative value.

In December 2008, VA examined the Veteran to determine the nature and etiology of any knee disability found to be present.  Although the examination confirmed the presence of degenerative disease in both knees, the examiner stated that he was unable to state, without resorting to conjecture, whether the Veteran's bilateral knee disability was related to his time in service or his work for the postal service for many years after service.  

The Veteran was afforded another VA examination in August 2013.  That examiner stated that the Veteran's claimed bilateral knee disabilities were less likely than not incurred in or caused by the in-service injury noting that the service treatment records did not document any complaints of knee pain or injures and that there was no medical evidence supporting that there was a knee injury during the Veteran's military service.  

According to a December 2014 addendum opinion, the same examiner additionally opined that the Veteran's claimed bilateral knee disability was not caused or aggravated by his service-connected back disability.  However, she further noted that no remand was noted and no service medical records were noted.  Although she noted that CPRS, VBMS, and Virtual VA were reviewed, the examiner did not address the Veteran's contentions and May 2005 private medical opinion as requested, aside from noting that the only evidence was the Veteran's testimony.  Thus, it is unclear whether the examiner considered the May 2005 statement from Dr. Smith as instructed.  Furthermore, the VA examiner's rationale was inadequate in that it stated only that there is no medical reason for the back condition to cause or aggravate the Veteran's knee condition.  

As noted in the July 2014 Board remand, the VA examiner cannot ignore lay evidence of an in-service injury and base an opinion that there was no relationship to service solely on the lack of corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Thus, the August 2013 and December 2014 VA opinions are afforded less probative weight.  

In a subsequent December 2016 private opinion, S. M., M. D, noted the previous findings of degenerative disease of both knees.  It is unclear whether he reviewed the entire record; however, he noted the Veteran's reported history and indicated review of the 2008 VA examination and December 2014 opinion.  He cited many journal articles reflecting that service on board a ship, involving the activities cited by the Veteran, is noted as strongly linked to significant back and knee injury and disability.  He therefore opined that the Veteran's bilateral knee disability is as likely as not to have been caused by his service-related injuries.  

The Board finds that the evidence of record is in relative equipoise.  The Veteran asserts that service connection for his bilateral knee disability is warranted.  No bilateral knee disability was diagnosed or otherwise identified during active service.  The Veteran has been repeatedly diagnosed with osteoarthritis in both knees, which has now been related to the  service-related injury.  While the August 2013 and December 2014 VA opinions reflect that the Veteran's bilateral knee disability is not related to the in-service injury or service connected back disability, an adequate rationale has not been provided.  Here, however, the private physician, S. M., M. D. asserts that the Veteran's PTSD is related to his service-related injuries, citing to medical literature and the Veteran's lay statements.  Given these facts and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a bilateral knee disability is now warranted.  

Increased rating 

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1 (2016).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease/disability and above all, coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2016). 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id.  Staged ratings are appropriate for an increased rating claim or in the adjudication of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 506 (2007. 

The Veteran's radiculopathy of the left lower extremity is assigned separate evaluation under Diagnostic Code 8520 as a neurological manifestation of his service-connected lumbar spine degenerative joint disease. 

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; and moderately severe incomplete paralysis is rated as 40 percent disabling. 38 C.F.R. § 4.124a (2016).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a (2016). 

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016). 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

At his April 2015 VA examination for his low back disability, the Veteran had subjective complaints of radiculopathy.  He was diagnosed with radiculopathy of bilateral lower extremities.  The Veteran reported that he has shooting pains down both legs and that his feet will feel numb and tingle also.  

His strength was normal.  However, his left ankle reflex was 1+ (hypoactive).  2+ is considered a normal result of a reflex test.  Sensory examination showed decreased sensation to light touch in the left foot and toes.  It was further noted that the Veteran had moderate levels of intermittent left lower extremity pain, as well as paresthesias and/or dysesthesias and numbness in the left lower extremity.  The examiner specifically indicated that the severity of the Veteran's left lower extremity radiculopathy was mild.  

Reviewing the evidence in the most favorable light, the Board finds that the Veteran's moderate level of intermittent pain, paresthesias and/or dysesthesias, and numbness, as well as hypoactive reflex observed at his VA examination are more closely described as moderate incomplete paralysis under Diagnostic Code 8520. C.F.R. § 4.124a (2016).  Therefore, an initial 20 percent disability rating for radiculopathy of the left lower extremity is granted. 38 C.F.R. § 4.7 (2016). 

However, a 40 percent disability rating is not warranted because the Veteran's subjective complaints and hypoactive reflex are not more accurately described by moderately severe incomplete paralysis.  Rather, no medical or lay evidence during the period on appeal shows that the Veteran's left lower extremity radiculopathy produced any other objective symptoms such as decreased strength, motor function, abnormal muscle tone, or absence of reflex.  Reviewing the evidence, the Board finds that the overall disability picture for radiculopathy of the left lower extremity does not more closely approximate a 40 percent rating under Diagnostic Code 8520. 38 C.F.R. §§ 4.7, 4.124a (2016). 

Extraschedular Consideration and Total Rating Based Upon Individual Unemployability (TDIU) 

There is no evidence of exceptional or unusual circumstances to warrant remand to refer these claims for extraschedular consideration. 38 C.F.R. § 3.321 (b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's radiculopathy of the left lower extremity is contemplated by the rating schedule.  The Veteran's radiculopathy manifests as decreased sensation, hypoactive reflex, numbness, dysesthesias and paresthesias.  These symptoms are contemplated by the criteria set forth in Diagnostic Code 8520. 38 C.F.R. § 4.124a (2016).  "Incomplete paralysis" and "complete paralysis" specifically address lost or impaired function, which the Veteran's symptoms cause. Id.  Further, the Board has considered the guidance provided in 38 C.F.R. § 4.120 with respect to evaluating his radiculopathy, as discussed above.

The Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, with regard to TDIU, when entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, although the Veteran is retired, he has not asserted that his service-connected disabilities render him unemployable.  Thus a TDIU claim has not been reasonably raised and further consideration of entitlement to a TDIU is not required.


ORDER

Service connection for a bilateral knee disability is granted.

An initial disability rating of 20 percent for radiculopathy of the left lower extremity is granted.



REMAND

Increased rating

In an October 2013 rating decision, the AOJ granted service connection for lumbar spine degenerative joint disease.  Notice was mailed to the Veteran in December 2013.  The Veteran submitted a notice of disagreement (NOD) with the disability rating assigned in October 2013.

When a claimant files a timely NOD, the agency of original jurisdiction (in this case, the RO), must prepare and send to the claimant a statement of the case (SOC). 38 C.F.R. § 19.26 (2016).  Although the AOJ granted an increased 40 percent rating in a January 2016 rating decision, the AOJ has not sent the Veteran an SOC addressing his appeal.  The Court has indicated that when a claimant submits an NOD, and the RO does not issue an SOC on the issues addressed by the NOD, the Board should remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board therefore remands the issue regarding an initial rating in excess of 40 percent for lumbar spine degenerative joint disease to the AOJ to issue an SOC.

Earlier effective date

According to the October 2016 VA Form 9, the Veteran appears to argue that he should be awarded earlier effective dates for service connection for right and left lower extremity radiculopathy on the basis of CUE.  He argued that at the time of the June 2005 rating decision denying service connection for bilateral radiculopathy, the RO did not consider his claim as secondary to his back disability.  He also stated that the December 2013 rating decision granting service connection for the back disability failed to consider entitlement to radiculopathy and that VA should have adjudicated this as a potential claim, secondary to the service-connected back disability.  He further details the evidence of record purportedly noting symptomatology of radiculopathy.  In sum, he argues that the correct facts were not before the RO and/or that the RO incorrectly applied statutory and regulatory provisions.

CUE is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, CUE exists when either the correct facts, as they were known at the time, were not before the decision makers, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403 (a); Sorakubo v. Principi, 16 Vet. App. 120 (2002).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE. Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Because the Veteran raised the issue of CUE in the VA Form 9, the RO has not had the opportunity to adjudicate this matter.  As such, a remand is necessary to allow the RO the opportunity to adjudicate this matter in the first instance.

Because the claim for an earlier effective date and the issue of CUE are closely related, the Board finds that the claim for an earlier effective date for service connection for right and left lower extremity radiculopathy must also be remanded.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send any appropriate notice and adjudicate the claim for CUE.  If the claim is denied, issue a statement of the case.  If the Veteran perfects an appeal of the CUE claim, then return the claim to the Board for adjudication.

2.  Issue to the Veteran and his representative a statement of the case with regard to the issue of an initial rating in excess of 40 percent for lumbar spine degenerative joint disease.  Advise the Veteran and his representative of the time limit in which he may file a substantive appeal as to that issue. 

3.  Readjudicate the claims for entitlement to earlier effective dates for service connection for right and left lower extremity radiculopathy.  If the benefits remain denied, issue a supplemental statement of the case, allow an appropriate period for response, and then return the claims to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


